Citation Nr: 1604531	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  12-26 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a compensable disability rating for hypertension.

2.  Entitlement to service connection for bilateral otitis externa and otitis media.

3.  Entitlement to service connection for a headache disorder, unspecified, to include as secondary to service-connected seizure disorder or service-connected hypertension.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to October 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Seattle, Washington; and Portland, Oregon.  A May 2008 rating decision denied the Veteran's claim of entitlement to service connection for tinnitus, and his application to reopen a previous claim of entitlement to service connection for bilateral hearing loss.  A July 2012 rating decision continued the previous denial of service connection for bilateral hearing loss.  The RO reopened and denied the claim after presumably finding that new and material evidence had been received.  Despite the action of the RO, the Board must make this preliminary determination before proceeding further, as this initial determination affects the Board's jurisdiction to adjudicate such claims on their underlying merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  An August 2013 rating decision denied entitlement to a compensable rating for hypertension, service connection for a headache disorder, and service connection for bilateral otitis externa and otitis media.  

In June 2015, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims folder. 

This appeal was processed using the Virtual VA and VBMS claims processing systems.

The issues of entitlement to a compensable rating for hypertension, service connection for bilateral hearing loss, and service connection for a headache disorder, unspecified, to include as secondary to service-connected seizure disorder or service-connected hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral otitis externa and otitis media were neither incurred in, nor aggravated by active military service.

2.   An unappealed May 1990 rating decision denied the Veteran's claim of entitlement to service connection for bilateral hearing loss based on a finding that there was no evidence of a hearing loss in service.

3.  The evidence received since the May 1990 rating decision is neither cumulative nor redundant, and when considered with subsequent evidence of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss.

4.  An unappealed May 2008 rating decision denied the Veteran's claim of entitlement to service connection for tinnitus based on a finding that there was no evidence of tinnitus during or following service, and no competent evidence linking a current disorder to service.

5.  The evidence received since the May 2008 rating decision is neither cumulative, nor redundant, and when considered with subsequent evidence of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for tinnitus.

6.  The evidence of record is at least in equipoise as to whether the Veteran's tinnitus is the result of active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral otitis externa and otitis media have not been met.  38 U.S.C.A.  §§ 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).  

2.  The May 1990 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

3.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss has been received; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  The May 2008 rating decision that denied service connection for tinnitus is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

5.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for tinnitus has been received; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

6.  Resolving all doubt in favor of the Veteran, tinnitus was incurred in service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") in 2008.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, that the Secretary of VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  As the issue of whether new and material evidence has been received has been resolved in the Veteran's favor, any error in notice required by Kent is harmless error.

Regarding the claim of entitlement to service connection for otitis externa and otitis media, VA satisfied the notification requirements of the VCAA by means of a letter dated November 2010, which informed the Veteran of the types of evidence needed in order to substantiate his service connection claim, the division of responsibility between claimants and VA for obtaining the required evidence, and requested that he provide any information or evidence in his possession that pertained to the claims.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  

With regard to the claims of entitlement to service connection for bilateral hearing loss and tinnitus, VA satisfied the notification requirements of the VCAA by means of a January 2012 pre-adjudication letter, which informed the Veteran of the requirements necessary to satisfy a claim of entitlement to service connection, the criteria pertaining to what constitutes new and material evidence, and the specific reason(s) for the previous denial.  The letter also satisfied Dingess/Hartman.

VA's duty to assist has been satisfied.  The electronic folder contains the Veteran's service treatment records, VA post-service treatment records, a VA ear conditions examination report and a VA hearing loss and tinnitus examination, both dated in July 2012.  The file also contains the Veteran's statements and testimony in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he reported were relevant to the claims that have not already been obtained and associated with the record.  

The VA examination reports show that the examiners reviewed the complete evidence of record, obtained a history of symptomatology and treatment from the Veteran, performed a comprehensive examination, and provided reasons and bases for their findings.  Accordingly, the Board concludes that the reports are adequate upon which to base decision in this case.

As noted above, the Veteran was afforded a Board hearing in June 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ/AVLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The hearing was held in compliance with the provisions of Bryant.  

The record also reveals no assertion, by the Veteran or his service organization representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  

The Veteran's statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim because the statements focused on such matters.  Accordingly, the Board finds that the VLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki,  26 Vet. App. 76 (2012).

Applicable laws and regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

For purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Entitlement to service connection for bilateral otitis externa and otitis media.

The Veteran contends that he currently has bilateral otitis externa and otitis media as a result of having multiple ear infections during service.

The Veteran's service treatment records show that, on his medical history report completed at the time of his November 1976 delayed entry physical examination, the Veteran denied ear trouble. At his August 1977 enlistment examination, the Veteran denied ever having any ear trouble.  In August 1983, he was treated for a bilateral ear infection; the diagnosis was bilateral otitis externa without otitis media.  Over a year later, in September 1984, he was treated for pain and drainage from the right ear; the diagnosis was otitis externa.  There are no further reports showing treatment for, complaints of, or a diagnosis of otitis externa, otitis media or a similar chronic ear disorder. 
 
Similarly, the Veteran's post-service VA treatment reports contain no evidence of complaints of, treatment for, or a diagnosis of an ear disorder or infection.

In July 2013, the Veteran was afforded a VA ear conditions examination.  The examiner found that, although the Veteran had been diagnosed with acute otitis media/otitis externa during service, he did not have a current ear disorder.  

During his June 2015 hearing before the Board, the Veteran stated that he had about six ear infections during service, but since that time, had only experienced the condition "[o]nce or twice."  He also said that he had received no treatment for the condition since service. 

Service connection for bilateral otitis externa and otitis media is not warranted.  Although the evidence shows that the Veteran was treated for acute external otitis and otitis media twice during service, there is no probative evidence that he developed an ear disorder in service, which has been a chronic condition ever since, or has a current ear disorder that has been medically-linked to some aspect of service.  As noted above, the Court has recognized that, "[i]n the absence of proof of a present disability, there can be no valid claim" of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Degmetich, supra.  There is also no evidence that the Veteran was diagnosed with a chronic ear disorder at any time during the pendency of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (service connection may be granted if a disability existed at the time a claim for VA disability compensation was filed or at any time during the pendency of the claim, even if the disability resolves prior to the adjudication of the claim).  

The Board has also considered the Veteran's assertions concerning his claimed ear disorders.  Although lay persons, such as the Veteran, are competent to report what they experience with their own senses, they are not competent to opine on complex medical matters.  As noted above, although the Veteran avers that he has a diagnosis of bilateral otitis externa and otitis media, there is no medical evidence to support his assertion.

The preponderance of the probative evidence is against the Veteran's claim of entitlement to service connection for otitis externa and otitis media.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule.  However, as there is not an approximate balance of evidence, that rule is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Whether new and material evidence has been received to reopen claims of entitlement to service connection for bilateral hearing loss and tinnitus.

As noted above, in the May 2008 rating decision, the RO denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus because there was no competent evidence that the disorders were incurred in, or the result of active duty service.  The RO considered the Veteran's service treatment records, which revealed no complaints of, treatment for, or a diagnosis of bilateral hearing loss or tinnitus. The RO also considered the Veteran's personal statements in support of his claims.  Following issuance of a May 2008 notice letter to the Veteran, which informed him of the reason for the denial of his claims and his right to appeal, a notice of disagreement was not received by the RO within the one-year appeal period.  The May 2008 rating decision therefore became final and is not subject to revision except upon the receipt of new and material evidence.  38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156.  The issue for resolution is therefore whether new and material evidence has been received sufficient to reopen the Veteran's claims.

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  "New" evidence means evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the VA Secretary's duty to assist by providing a medical opinion.  The Court further held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold," and that "the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening."  Shade at 117. 

Upon review, the Board finds that the evidence added to the record since the May 2008 rating decision relates to unestablished facts necessary to substantiate the Veteran's claims.  The Veteran has been diagnosed with hearing loss, which was one of the reasons why the claim was previously denied. 

Accordingly, the Board finds that new and material evidence has been received and the claims are reopened.  However, the Board cannot, at this point, adjudicate the reopened claim of entitlement to service connection for bilateral hearing loss, as further development of the claim is necessary.  This is detailed in the REMAND below.

Entitlement to service connection for tinnitus.

The Veteran avers that he has tinnitus as a result of working for three years as a rifle range instructor during service, and due to his military occupational specialty (MOS) as a torpedoman's mate.  During the June 2015 Travel Board hearing, he added that he first began to notice ringing in his ears during this time.
As an initial matter, although the Veteran's service treatment records show no complaints of, treatment for, or a diagnosis of tinnitus, his DD 214 shows that his MOS between 1981 and 1989 was a torpedoman's mate.  A January 1989 industrial hygiene measurement appears to also indicate that the Veteran was working as a firing range instructor.  Accordingly, the Board finds his claim of acoustic trauma is credible.  VBA Training Letter 10-02, Adjudicating Claims for Hearing Loss and/or Tinnitus, (March 18, 2010).

Tinnitus can be competently identified by lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  During the July 2012 examination, the Veteran credibly reported in-service noise exposure from pneumatic tools and working as a firing range instructor.  However, in opining that his tinnitus was less likely than not the result of acoustic trauma in service, the VA examiner based her conclusion on a finding that the Veteran had normal hearing thresholds at separation from service, and no significant high frequency threshold shifts during service. 

Based on a review of the evidence of record, including the Veteran's personal statements, the Board concludes that there is at least an approximate balance of positive and negative evidence regarding whether the Veteran's current tinnitus is the result of acoustic trauma in service.

As to the VA examiner's opinion, the Board is not bound to accept any opinion from a VA examiner, private physician or other source concerning the merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Here, whether or not the Veteran's tinnitus is related to noise exposure, it is clear that, based on his MOS, he was exposed to acoustic trauma in service, and reports that he has experienced tinnitus ever since service.

Accordingly, and resolving any doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. §§ 5107(b) (West  2014); 38 C.F.R. § 3.102 (2015).   



ORDER

Service connection for bilateral otitis externa and otitis media is denied.

The claim of entitlement to service connection for bilateral hearing loss is reopened.  To this extent, and to this extent only, the appeal is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran contends that his service-connected hypertension has increased in severity and is greater than the current noncompensable rating contemplates.  Since nearly three years have passed since the July 2013 VA hypertension examination, the Board finds that a new examination is needed to fully and fairly evaluate his disability.  

The Veteran was afforded a VA hearing loss examination in July 2012.  Although the examiner found that the disability was not attributable to service because of an absence of hearing loss during service and normal findings at separation, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection for hearing loss disability.  

The Veteran claims that he has a headache disorder linked to his service-connected hypertension or to service-connected tonic/clonic seizure disorder.  Although he was provided VA examinations in December 2012 and July 2013, there is no information as to whether his headache disorder was aggravated by his seizures.  






Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA records pertaining to the treatment of hypertension, bilateral hearing loss and a headache disorder since December 2012 and associate with the Virtual VA/VBMS e-folder.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.
After acquiring this information, obtain and associate any outstanding pertinent records with the e-folder. 

2.  Schedule the Veteran for an appropriate examination to determine the current severity of his hypertension.  The claims folder must be provided to the examiner in conjunction with the examination and the examiner must note that the claims folder has been reviewed.  Any and all necessary tests should be conducted, and the examiner should review the results of such testing prior to completion of the examination report.  The examiner must also obtain a detailed history from the Veteran of his symptomatology since the last VA examination in July 2013, and note that, in addition to the medical evidence, the Veteran's personal statements have been considered.  
The examiner should describe all symptoms related to the Veteran's hypertension and must specifically indicate whether his hypertension affects his ability to work and participate in the activities of daily living.

3.  Provide the e-folder to the examiner who conducted the July 2012 hearing loss examination for an addendum opinion; if that examiner is not available, send to a similarly-qualified examiner.  THE EXAMINER MUST DETERMINE WHETHER ANY CURRENT BILATERAL HEARING LOSS IS THE RESULT OF ACOUSTIC TRAUMA IN SERVICE.

The examiner should opine as to the following:

Whether the Veteran's bilateral hearing loss had its onset during service or is otherwise related to some incident of service, to include his military occupational specialty (MOS).

The examiner's attention is directed to the following:

* As the Veteran's MOS was a torpedoman's mate and he also worked as a rifle range instructor, his claims of acoustic trauma are presumed credible.

* THE EXAMINER MUST NOT BASE HIS/HER OPINION SOLELY ON AN ABSENCE OF EVIDENCE OF HEARING LOSS DURING SERVICE OR AT SEPARATION FROM SERVICE.  

* A COMPLETE EXPLANATION MUST BE PROVIDED, INCLUDING A STATEMENT FROM THE EXAMINER THAT THE VETERAN'S REPORTED ACOUSTIC TRAUMA DID OCCUR, AND THAT THE EXAMINER HAS CONSIDERED THIS FACT IN ARRIVING AT HIS/HER OPINION.

4.  Provide the e-folder to the examiner who provided the July 2013 opinion regarding the relationship between the Veteran's claimed headache disorder and his service-connected clonic/tonic seizures; if that examiner is not available, send to a similarly-qualified examiner, and request clarification as to the following question:

*  Was any current headache disorder was AGGRAVATED BY (permanent worsening as opposed to temporary flare-ups or increase in symptoms) his service-connected clonic/tonic seizure disorder.

* The examiner should provide an opinion as to the date of onset of any headaches. 

ALL OPINIONS MUST BE ACCOMPANIED BY A COMPLETE EXPLANATION.

If, for any reason, the clinician is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history, and addresses such matters as whether a) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); b) the question falls outside of the limits of current medical knowledge or scientific development; c) the condition manifested in an unusual way, such that its cause or origin is unknowable; or d) there are other risk factors for developing the condition.

5.  Readjudicate the appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matters should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


